*352The plaintiff having been appointed an executor, without qualifying (but not having relinquished) assumed the principal management of the estate, and whilst in the receipt of the *353assets paid a bond in which his testator was the principal obligor, and took an assignment-to himself individually. On an action brought by him in his own right, on the bond against the other obligor, (the surety) it was held, that he was an executor, de facto, and that the payment by him, when he took the assignment, was prima facie a satisfaction of the bond ; or regarding him as obligee, that the reception of assets to the amount of the bond, was an extinguishment of the debt, and that to entitle him to recover, he must shew that the estate had beén fully administered.